Citation Nr: 0003652	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for back disability, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint and muscle 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1982 to 
February 1992, including service in Southwest Asia from 
September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1998, and a statement of the case was 
issued in June 1998.  A substantive appeal was received in 
August 1998.  In his substantive appeal, the veteran 
requested a Board hearing in Washington, D.C.  However, he 
failed to report for a hearing scheduled in June 1999. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from September 1990 to March 1991.

2.  The veteran's current respiratory symptoms have been 
attributed to asthma and bronchitis.

3.  The veteran's current back symptoms have been attributed 
to lumbosacral strain.

4.  There is no medical evidence of a nexus between the 
veteran's asthma, bronchitis and/or lumbosacral strain, and 
his active military service.

5.  The claims file includes medical evidence showing that 
the veteran suffers from muscle and joint pain which has not 
been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for joint and muscle disability due to an undiagnosed illness 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Joint and muscle disability may be presumed to be 
incurred during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving muscle pain, joint pain and 
the respiratory system.  38 C.F.R. § 3.317(b). "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Respiratory Disability and Back Disability

With regard to the claim for respiratory infections, the 
veteran's service medical records show that he received 
treatment for an upper respiratory infection (URI) with 
secondary pleurisy in November 1982.  He also received 
treatment between September and October of 1989, and received 
assessments of a "possible" URI and a "possible" viral 
syndrome.  With regard to the claim for back pain, the 
veteran received treatment for back pain in October 1983, 
November 1988, and in February and November of 1990.  The 
assessments were coccydynia, rule out muscle spasm, mild 
lumbar strain, and "low back pain, idiopathic, probably 
musculoskeletal," respectively.  A chest X-ray report, dated 
in March 1988, notes mild scoliosis.  

Service medical records also include physical examination 
reports, dated in May 1983, March 1988 and December 1991, 
which show that the veteran's lungs and chest, upper and 
lower extremities, spine and musculoskeletal system and 
neurological system were clinically evaluated as normal.  The 
March 1988 and December 1991 reports also show that his chest 
X-ray was within normal limits (a chest X-ray was not taken 
in May 1983).  A report of medical history accompanying the 
December 1991 report shows that the veteran denied having 
swollen or painful joints, "chronic or frequent colds," 
asthma, shortness of breath, pain or pressure in his chest, 
cramps in his legs, "arthritis, rheumatism or bursitis," 
lameness, "painful or 'trick' shoulder or elbow," recurrent 
back pain, and 'trick' or locked knee.  He did not otherwise 
self-report any relevant symptoms.  A Southwest Asia 
Demobilization Redeployment Medical Evaluation report, dated 
in December 1991, shows that the veteran reported having a 
cough.  An examiner related the veteran's complaints to 
seasonal pharyngitis.

Medical records associated with the National Guard include an 
examination report, dated in July 1993, which shows that his 
lungs and chest, upper and lower extremities, his spine and 
musculoskeletal system, and his neurological system were 
clinically evaluated as normal.  A medical prescreening form, 
dated in June 1993, shows that he denied back trouble, "any 
painful or 'trick' joints or loss of movement in any joint," 
and "impaired use of arms, legs, hands and feet."  He 
stated that he had no difficulty standing for a long time, 
and he denied asthma and respiratory problems, as well as any 
"other medical problems or defects of any kind."  A report 
of medical history accompanying the July 1993 report shows 
that the veteran stated that he was in good health, and that 
he denied having swollen or painful joints, "chronic or 
frequent colds," asthma, shortness of breath, pain or 
pressure in his chest, cramps in his legs, "arthritis, 
rheumatism or bursitis," lameness, "painful or 'trick' 
shoulder or elbow," recurrent back pain, and 'trick' or 
locked knee.  He did not otherwise self-report any relevant 
symptoms.  An "annual medical statement," dated in June 
1995, shows that the veteran denied any current medical 
problems, and that he reported that he had had a bronchial 
infection.

The claims file contains records from Family Medicine 
Associates (FMA), dated in 1996, which are difficult to read.  
A record dated in February 1996 appears to contain notations 
of complaints of left trapezius pain which radiated to the 
elbow of one week's duration, and hand impairment, which he 
associated with his work as a mail handler.  There is a 
notation of radiculopathy, and a notation of "overuse," 
with a recommendation of a work restriction of working no 
more than eight hours a day for two weeks.  The assessments 
noted left trapezius muscle strain.  A record, dated in April 
1996, shows complaints of a cold and flu.  The assessments 
included URI.  A record, dated in September 1996, shows 
treatment for complaints of fever, chills and body aches.  
The assessment was pharyngitis.   A record, dated in November 
1996, shows that the veteran complained of coughing and that 
he was counseled to quit smoking.  The impression was 
bronchitis.

A VA examination report, dated in July 1997, shows that on 
examination, his lungs were clear to auscultation and 
percussion.  The diagnosis was deferred pending laboratory 
results.  An addendum to the July 1997 examination report, 
dated in October 1997, shows that a chest X-ray did not 
reveal any pulmonary disease and that pulmonary function 
tests (PFT's) revealed expiratory flows consistent with small 
airway disease; the relevant diagnosis was "asthma 
(breathlessness).  

A VA PFT examination report lists a diagnosis was bronchial 
asthma.  The examiner further noted, "The veteran's symptoms 
of dyspnea on exertion can be explained entirely  by his 
asthma..."  

A VA examination report, dated in September 1997, contains 
diagnoses that include lumbosacral strain, recurrent.  An 
accompanying X-ray report for the lumbar spine notes "fairly 
marked narrowing of the L5-S1 disc space" and partial 
sacralization of the fifth lumbar vertebra.

A VA special infectious diseases examination report, dated in 
February 1998, is remarkable for the examiner's statement 
that the veteran's complaints of weakness and dyspnea on 
exertion were more likely related to his underlying pulmonary 
pathology.

The veteran asserts that he has respiratory infections and 
back pain, as a result of his service, to include as due to 
undiagnosed illnesses.  The claims file includes a lay 
statement from the veteran's brother, dated in July 1997, and 
two statements from another family member (possibly his 
mother), dated in May and July of 1997, respectively, who 
assert that the veteran has symptoms that include joint pain, 
and respiratory problems such as shortness of breath. 

The Board is unable to find that a chronic disability 
involving respiratory infections or back pain was shown 
during the veteran's service.  The veteran was treated for 
URI's on two occasions, and for low back pain on three 
occasions, during his nine years and three months of service.  
These appear to have been acute conditions, as the last 
treatment for a respiratory symptoms was approximately three 
years prior to separation from service, and the last 
treatment for low back symptoms was approximately three years 
prior to separation from service.  The veteran's separation 
examination report, dated in December 1991, shows an absence 
of clinical findings for the lungs and spine.  Furthermore, 
although the veteran has been diagnosed with bronchitis, and 
asthma, the first evidence of either of these conditions is 
the assessment of bronchitis found in the FMA records dated 
in November 1996.  This is approximately four years and nine 
months after separation from active duty.  Similarly, the 
first post-service evidence of lumbar strain is dated in 
September 1997, and comes approximately five years and six 
months after separation from service.  

In sum, the claims file does not currently contain medical 
evidence showing a relationship between the veteran's asthma, 
bronchitis and/or lumbosacral strain and his service.  
Moreover, the record does not include any medical opinion 
linking the continuity of symptoms reported by the veteran to 
any current asthma, bronchitis or lumbosacral strain so as to 
well-ground his claims under Savage v. Gober, 10 Vet. 
App. 488 (1997).  Accordingly, based on this evidence the 
Board finds that claims based on asthma, bronchitis and 
lumbosacral strain are not well grounded.  

To the extent that the veteran advances his respiratory and 
back claims based on the undiagnosed illness provisions of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317, his service records show 
that he served in South West Asia from September 1990 to 
March 1991. 

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include respiratory signs or symptoms, and muscle and joint 
pain.  38 C.F.R. § 3.317(b)(2).  It should also be emphasized 
that entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

However, even under undiagnosed illness provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board must 
conclude that the claims based on respiratory disability and 
back disability due to an undiagnosed illness are not well 
grounded. In this regard, as discussed above, the claims file 
contains VA medical examination reports which attribute the 
veteran's respiratory symptoms and back pain to specific 
disease processes which have been clinically diagnosed,  
i.e., asthma, bronchitis and lumbosacral strain.  In other 
words, the pertinent signs and symptoms have been attributed 
to known clinical diagnoses.  As such, the claims based on 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not well-grounded.  See VAOPGCPREC 4-99 (May 3, 1999). 
 
II. Muscle and Joint Disability

The claims file contains a VA neuromusculoskeletal 
examination report, dated in August 1997.  The examiner 
stated that, "[The veteran] ... has a chronic and persistent 
condition resulting in significant limitation of activities 
including work, military service, activities of daily living 
and attempts at diagnosing this have not been successful.  
He, therefore, should be considered to have an undiagnosed 
condition that results in chronic and persistent symptoms 
with significant functional impairments.  This condition is 
persistent and it is as likely as not to continue with the 
same symptoms for the foreseeable future."  An addendum to a 
VA general medical examination report, dated in January 1998, 
contains diagnoses that include "undiagnosed disease 
manifested by multiple arthralgias, chronic."  

As it appears from the record that the veteran suffers from 
muscle and joint symptoms which at least one trained medical 
examiner has been unable to attribute to a known clinical 
diagnosis, the Board finds that the claim for muscle and 
joint disability due to an undiagnosed illness is well-
grounded.  8 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 3, 
1999).

Moreover, there does not appear to be any medical evidence or 
opinion to refute the medical opinion that the veteran 
suffers from signs and symptoms related to the muscles and 
joints which cannot be attributed to a known clinical 
diagnosis.  Under the circumstances, the Board is compelled 
to conclude that the requirements for a grant of service 
connection for muscle and joint disability under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 have been 
met.   


ORDER

The veteran's claims of entitlement to service connection for 
respiratory disability and for back disability, including on 
the basis as due to undiagnosed illness, are not well-
grounded.  To this extent, the appeal is denied. 

Entitlement to service connection for muscle and joint 
disability as due to undiagnosed illness is warranted.  To 
this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

